Exhibit 10.2




THIRD AMENDMENT TO TEMPORARY LIMITED WAIVER
This THIRD AMENDMENT TO TEMPORARY LIMITED WAIVER (this “Amendment”), is entered
into as of October 17, 2016, by and among Basic Energy Services, Inc., as
Borrower (the “Borrower”), the guarantors party hereto (together with Borrower,
the “Loan Parties”), the Lenders party hereto, and Bank of America, N.A.
(“BofA”), as Administrative Agent for the Lenders (in such capacity, “Agent” and
collectively with the Lenders, the “Lender Parties”), Swing Line Lender and L/C
Issuer.
RECITALS
A.Borrower, the other Loan Parties, Agent and the other Lender Parties are
parties to that certain Temporary Limited Waiver dated as of September 14, 2016,
as amended by the First Amendment to Temporary Limited Waiver, dated as of
September 28, 2016 and the Second Amendment to Temporary Limited Waiver dated as
of October 14, 2016 (as further amended, the “Temporary Limited Waiver”),
pursuant to which, among other things, the Lender Parties agreed, upon the terms
and subject to the conditions set forth in the Temporary Limited Waiver, to
temporarily waive the Anticipated Event of Default (as defined in the Temporary
Limited Waiver) during the Temporary Limited Waiver Period (as defined in the
Temporary Limited Waiver).
B.    Borrower, the other Loan Parties, Agent and the Lenders (including the
Lenders party hereto) are parties to that certain Amended and Restated Credit
Agreement, dated as of November 26, 2014 (as has been amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which, among other things, the Lenders agreed, upon the terms and
subject to the conditions set forth in the Credit Agreement, to make loans and
other extensions of credit, including the issuance of letters of credit, to
Borrower.
C.    Borrower has requested that the Lenders party hereto, which constitute the
Required Lenders, amend the Temporary Limited Waiver to extend the Temporary
Limited Waiver Period.
D.    In accordance with Section 20 of the Temporary Limited Waiver and subject
to the terms hereof, the Required Lenders and the Loan Parties have agreed to
amend the Temporary Limited Waiver to extend the Temporary Limited Waiver
Period.
NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1. Definitions. Unless otherwise defined in this Amendment, capitalized
terms used herein shall have the meanings ascribed to them in the Temporary
Limited Waiver or the Credit Agreement, as applicable. All references to herein,
hereto and words of similar import mean this Amendment.





--------------------------------------------------------------------------------





SECTION 2.     Amendment. Each Loan Party and the Lenders party hereto hereby
agree, effective as of the Effective Date (defined below), that the Temporary
Limited Waiver is amended by amending and restating clause (f) of Section 3
thereof in its entirety to read as follows:
(i)    “(f) As used herein, the term “Temporary Limited Waiver Period” shall
mean the period beginning on the Effective Date and ending on the earliest to
occur of (the occurrence of an event described in clause (i), (ii) or (iii)
below, a “Termination Event”): (i) the occurrence or existence of any Event of
Default (other than the Anticipated Event of Default), (ii) notice from the
Agent or the Required Lenders of the occurrence or existence of any Temporary
Limited Waiver Default (as defined below), (iii) the date on which the
Noteholder Forbearance (as defined below) has terminated or (iv) the later of
(A) October 24, 2016 or (B) such later date as the Required Lenders and the
Borrower may agree in their respective sole discretion.”
SECTION 3.     Effectiveness. This Amendment shall become effective at the time
(the “Effective Date”) that the following conditions precedent have been
satisfied:
(a)    the Agent shall have received duly executed signature pages for this
Amendment signed by the Agent, the Required Lenders, Borrower and the other Loan
Parties;
(b)    the Agent shall have received evidence reasonably satisfactory to it that
the Term Loan Agent and the “Required Lenders” (as defined in the Term Loan
Agreement) have agreed to an extension of the temporary limited waiver of the
Anticipated Event of Default and any other anticipated Events of Default under
the Term Loan Agreement as to which Borrower has given notice during the period
corresponding to the Temporary Limited Waiver Period as extended hereby; and
(c)    the Agent shall have received evidence reasonably satisfactory to it that
the holders of at least 51% of the 2019 Senior Notes have agreed to forbear (the
“Noteholder Forbearance”) from accelerating the maturity of the 2019 Notes as a
result of the Anticipated Event of Default during the period corresponding to
the Temporary Limited Waiver Period as extended hereby.
SECTION 4.     No Other Amendments; Reservation of Rights; No Waiver. Except as
expressly modified hereby, all terms, conditions, covenants, representations and
warranties contained in the Temporary Limited Waiver shall remain in full force
and effect. Section 21 of the Temporary Limited Waiver is incorporated into this
Amendment and agreed to, reaffirmed and restated by the Loan Parties as of the
Effective Date.
SECTION 5.     Governing Law; Consent to Jurisdiction and Venue. This Amendment
and the transactions contemplated hereby, and all disputes between the parties
under or relating to this Amendment or the facts and circumstances leading to
its execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction. Section 10.14 of
the Credit Agreement is incorporated herein, mutatis mutandis, as if a part
hereof.


2

--------------------------------------------------------------------------------





SECTION 6.     Construction. Section 1.02 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.
SECTION 7.     Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
SECTION 8.     Severability. Section 10.12 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.
SECTION 9.     Section Headings. Section headings in this Amendment are included
herein for convenience of reference only, are not part of this Amendment and
shall not affect the construction of, or be taken into consideration in
interpreting, this Amendment.
SECTION 10.     Waiver of Jury Trials. Section 10.15 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.
SECTION 11.     Final Agreement, Etc. Section 10.21 of the Credit Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.
[Signature pages to follow]





IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first written above.
BASIC ENERGY SERVICES, INC.
By:        /s/ Alan Krenek    
Name:    Alan Krenek
Title:
Senior Vice President, Chief Financial Officer, Treasurer and Secretary



GUARANTORS:
ACID SERVICES, LLC
ADMIRAL WELL SERVICE, INC.
BASIC ENERGY SERVICES GP, LLC
BASIC ESA, INC.
BASIC MARINE SERVICES, INC.
CHAPARRAL SERVICE, INC.
FIRST ENERGY SERVICES COMPANY
GLOBE WELL SERVICE, INC.
JETSTAR ENERGY SERVICES, INC.
JETSTAR HOLDINGS, INC.
JS ACQUISITION LLC
LEBUS OIL FIELD SERVICE CO.
MAVERICK COIL TUBING SERVICES, LLC
MAVERICK SOLUTIONS, LLC
MAVERICK STIMULATION COMPANY, LLC
MAVERICK THRU-TUBING SERVICES, LLC
MCM HOLDINGS, LLC
MSM LEASING, LLC
PERMIAN PLAZA, LLC
PLATINUM PRESSURE SERVICES, INC.
SCH DISPOSAL, L.L.C.
SLEDGE DRILLING CORP.
TAYLOR INDUSTRIES, LLC
THE MAVERICK COMPANIES, LLC
XTERRA FISHING & RENTAL TOOLS CO.
By:    /s/ Alan Krenek    
Name:    Alan Krenek
Title:
Senior Vice President, Chief Financial Officer, Treasurer and Secretary



BASIC ENERGY SERVICES, L.P.
By:
Basic Energy Services GP, LLC, its sole general partner

By:    Basic Energy Services, Inc., its sole member
By:    /s/ Alan Krenek    
Name:    Alan Krenek
Title:
Senior Vice President, Chief Financial Officer, Treasurer and Secretary



BASIC ENERGY SERVICES LP, LLC
By:    /s/ Jerry Tufly    
Name:    Jerry Tufly
Title:
Sole Manager and President





3